Citation Nr: 1739089	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board notes that although the issue of entitlement to a rating in excess of 10 percent for tinnitus was not certified to the Board, the issue is before the Board as the Veteran included it on his substantive appeal.  See December 2012 VA Form 9 (contending that a rating in excess of 10 percent for tinnitus is warranted).  In addition, the issue was raised at the Veteran's Board hearing and testimony was taken on the matter.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audio examination in August 2011, which revealed the presence of bilateral hearing loss and tinnitus.  At his January 2017 Board hearing, the Veteran described a worsening in his service-connected hearing loss and tinnitus.  Specifically, he said that his hearing had become so bad he had to learn to read people's faces and lips to understand what they were saying, had to ask people to repeat themselves constantly, and needed hearing aids to drive.  He attributed the symptom of difficulty hearing to his tinnitus.  

As the evidence supports a material change in the disability, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral hearing loss, as well as to determine whether his tinnitus presents a unique disability picture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claims, including VA treatment records that have not been associated with the claims file.

2.  Afford the Veteran a VA examination in order to determine the current nature and severity of his service-connected bilateral hearing loss and tinnitus disabilities.   The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's hearing loss and tinnitus, and should specifically consider in his/her opinion the Veteran's statements at his Board hearing (at p. 9) that humid weather causes a worsening of his tinnitus.  The examiner should describe the impact that the disabilities have on his daily life, as well as whether his tinnitus causes marked interference with employment and/or frequent periods of hospitalization.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

